Response to Amendment
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the Examiner’s request for an interview did not result in an interview being scheduled.  The Office contacted applicant’s representative on March 1, 2022 and left a voice message requesting to schedule an interview in this application.  This phone call was not returned.  Therefore, the response is being reviewed under pre-pilot practice.

Response to Arguments
Any arguments pertaining to new claim 21 will not be given a response due to requiring further search and/or consideration.  However, arguments raised as to other issues will be addressed below.
Applicant argues that one of ordinary skill in the art would not expect a rubber composition for a tire for vehicles bearing heavy loads to include a reinforcing filler of predominantly silica, that one of ordinary skill in the art would not be motivated to combine the teachings of Chaboche et al. and Thompson when attempting to achieve a tire intended to equip a vehicle bearing heavy loads, and that Thompson does not teach that the resin would improve the compromise of wet grip, rolling resistance, and wear strength performance of the tire and that one of ordinary skill in the art would not be motivated to add this resin to the rubber composition.  These are all arguments that were addressed in the Final Office Action mailed December 22, 2021 and those remarks are incorporated herein by reference.  Moving the phrase “vehicle bearing heavy loads” to a different part of the preamble does not change the fact that this phrase describes an intended use of the tire that is claimed.  All of the comments regarding such intended use that were made in the last Office Action apply here as well.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767